PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/281,867
Filing Date: 21 Feb 2019
Appellant(s): Brown et al.



__________________
Andrew T. Spence
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 21st, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/21/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 12-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durant et al. (US6016212) in view of Nakama (US6373606B1) and Britz et al. (US20030215176A1).
Regarding claim 1, Durant et al. discloses a diverged-beam, free space optical (DBFSO) communications system (Fig. 1) comprising: 
	an optical transmitter (Fig. 1; the optical transmitter with the telescope 32 is shown) configured to produce a plurality of optical carrier signals of respective wavelengths for a plurality of communication channels (Fig. 1; Column 2, line 51-54; the modulated optical outputs of light sources 14 are multiplexed together for free-space transmission to premises 60, where the signals for the different channels are demultiplexed. The telescope 32 transmits the wavelength multiplexed transmission signal to the telescope 38 as shown), combine the plurality of optical carrier signals into an optical beam (Fig. 1; Column 2, line 58-67; the multiplexer 15 couples the outputs of light sources 14 by optical fibers 18. The wavelength multiplexed output of multiplexer 16 is then provided to optical amplifier 22 to boost the optical signal power of the signal. The amplified output of optical amplifier 22 is provided on fiber 24, wherein the light beam exits optical fiber 24), and transmit the optical beam for propagation in free space (Fig. 1; Column 3, line 1-7; the light beam output at the fiber 24 is collimated by lens 26 which is coupled into telescope 32. Upon exiting telescope 32, beam 34 passes through free space (air) 36); and 
	an optical receiver (Fig. 1; the premise 60) configured to receive the optical beam propagating in free space (Fig. 1; Column 3, line 4-12; Upon exiting telescope 32, beam 34 passes through free space (air) 36 and enters the telescope 38. The beam splitter 44 directs multiplexed beam 42a into demultiplexer 46).
	However, Durant et al., in the instant embodiment, does not expressly disclose spatially separate the optical beam by wavelength into the plurality of optical carrier signals, and convert the plurality of optical carrier signals into a respective plurality of electrical signals for the plurality of communication channels, the optical receiver including a plurality of optical detectors configured to convert the plurality of optical carrier signals into the respective plurality of electrical signals.
	In another embodiment Durant et al. discloses spatially separate the optical beam by wavelength into the plurality of optical carrier signals (Fig. 4; Column 4, line 28-33; diffraction grating 102 divides beam 98’ into beams 98a, 98b, 98c, and 98d, each of which contains a single wavelength of light. Diffraction grating 102 spatially separate the different wavelength channels), and convert the plurality of optical carrier signals into a respective plurality of electrical signals for the plurality of communication channels, the optical receiver including a plurality of optical detectors configured to convert the plurality of optical carrier signals into the respective plurality of electrical signals (Fig. 4; Column 5, line 7-8; each detector element 104a, 104b, 104c, and 104d receives data for a different channel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize diffraction grating to spatially separate the incoming wavelength multiplexed signal, as taught by another embodiment of Durant et al., in order to process data for multiple channels simultaneously (Durant et al., Column 5, line 11-12).
	However, Durant et al. still lacks the plurality of optical detectors including at least twice as many optical detectors as optical carrier signals in the plurality of optical carrier signals.
	Nakama discloses the plurality of optical detectors including at least twice as many optical detectors as optical carrier signals in the plurality of optical carrier signals (Fig. 4A; Column 6, line 17-34; a matrix of photodetectors for 8-channel demultiplexing is shown. The number of photodetectors arrayed in the direction in which the diffraction grating demultiplexes the light beam is twice (16 rows) the number of demultiplexed channels, and the number of photodetectors arrayed in the direction perpendicular to the direction in which the channels are demultiplexed is 4. The photodetectors are assigned to each channel comprising an auxiliary array of some photodetectors within the matrix of photodetectors. Focused beam spots demultiplexed from the input light beam and deformed due to an abaxial aberration are projected in a scattered pattern onto the matrix of photodetectors, and detected . (Nakama teaches that the auxiliary arrays of photodetectors in an arbitrary configuration can desirably match the shape of the deformed beam spots. Since the auxiliary arrays of photodetectors can substantially accommodate all the projected deformed beam spots without missing any part thereof, they can achieve a low coupling loss (Column 6, line 33-39)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present system with the matrix of photodetectors, as taught by Nakama, in the present system in order to achieve a low coupling loss (Nakama, Column 6, line 33-39). Furthermore, it would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present system from transmissive diffraction grating to reflective diffraction grating, as taught by the Nakama, in order to further focus the output beam.
	However, the present combination still lacks the beam with a beam divergence of greater than 0.1 degrees.
	Britz et al. discloses the beam with a beam divergence of greater than 0.1 degrees (Fig. 4; Para. 30; a multiplexed optical signal is divided or split in signal splitter 124 to provide approximately half of the multiplexed optical signal in each path. From each end 126 of the dividing coupler, a multi-wavelength beam is launched and focused by optical system, such as a lens or lens and mirror system, 128 on a distant receiving light collector or telescope 130. The transmit telescope collimates the outgoing beams to a desired degree of divergence. The beam divergence of greater than 0.1 degree is shown in the figure). (Britz et al. teaches that this system provide a free space wavelength duplexed optical communication link that reduces the effects of fading (Para. 8)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to split the output multiplexed optical signal into two paths with desired degree 
	Regarding claim 2, the present combination discloses the DBFSO system of claim 1, as described and applied above, wherein the optical receiver includes a demultiplexer with a diffraction grating configured to spatially separate the optical beam by wavelength into the plurality of optical carrier signals (Durant et al., Fig. 4; Column 4, line 28-33; diffraction grating 102 divides beam 98’ into beams 98a, 98b, 98c, and 98d, each of which contains a single wavelength of light. Diffraction grating 102 spatially separate the different wavelength channels).
	Regarding claim 5, the present combination discloses the DBFSO system of claim 1, as described and applied above, wherein each of the optical detectors of the plurality of optical detectors is at most 9 microns in size (Nakama, Fig. Fig. 2A; Column 5, line 8-10 and line 29-30; the width Wy of the photodetectors 40 range from 0.2 p to 0.9, wherein the center-to-center distance p between photodetectors = 50 m).
	Regarding at most 9 microns in size, the present combination discloses the claimed invention except for the limitation at most 9 microns in size. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the size of the detector to at most 9 microns in size since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
an optical receiver for a diverged-beam, free space optical communications system, the optical receiver (Fig. 1; the premise 60) comprising: 
	a demultiplexer (Fig. 1; the demultiplexer 46) configured to receive an optical beam propagating in free space (Fig. 1; Column 3, line 4-12; Upon exiting telescope 32, beam 34 passes through free space (air) 36 and enters the telescope 38. The beam splitter 44 directs multiplexed beam 42a into demultiplexer 46), the optical beam including a plurality of optical carrier signals of respective wavelengths for a plurality of communication channels (Fig. 1; Column 2, line 58-67; the multiplexer 15 couples the outputs of light sources 14 by optical fibers 18. The wavelength multiplexed output of multiplexer 16 is then provided to optical amplifier 22 to boost the optical signal power of the signal. The amplified output of optical amplifier 22 is provided on fiber 24, wherein the light beam exits optical fiber 24). 
	However, Durant et al., in the instant embodiment, does not expressly disclose the diffractive optic configured to spatially separate the optical beam by wavelength into the plurality of optical carrier signals; and a detector array including a plurality of optical detectors configured to convert the plurality of optical carrier signals into a respective plurality of electrical signals for the plurality of communication channels.
	In another embodiment Durant et al. discloses the diffractive optic (Fig. 4; the diffraction grating 102) configured to spatially separate the optical beam by wavelength into the plurality of optical carrier signals (Fig. 4; Column 4, line 28-33; diffraction grating 102 divides beam 98’ into beams 98a, 98b, 98c, and 98d, each of which contains a single wavelength of light. Diffraction grating 102 spatially separate the different wavelength channels); and a detector array (Fig. 4; the detector 106 comprises an array of detectors as shown) including a plurality of optical detectors configured to convert the plurality of optical carrier signals into a respective plurality of electrical signals for the plurality of communication channels (Fig. 4; Column 5, line 7-8; each detector element 104a, 104b, 104c, and 104d receives data for a different channel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize diffraction grating to spatially separate the incoming wavelength multiplexed signal, as taught by another embodiment of Durant et al., in order to process data for multiple channels simultaneously (Durant et al., Column 5, line 11-12).
	However, Durant et al. still lacks the plurality of optical detectors including at least twice as many optical detectors as optical carrier signals in the plurality of optical carrier signals.
	Nakama discloses the plurality of optical detectors including at least twice as many optical detectors as optical carrier signals in the plurality of optical carrier signals (Fig. 4A; Column 6, line 17-34; a matrix of photodetectors for 8-channel demultiplexing is shown. The number of photodetectors arrayed in the direction in which the diffraction grating demultiplexes the light beam is twice (16 rows) the number of demultiplexed channels, and the number of photodetectors arrayed in the direction perpendicular to the direction in which the channels are demultiplexed is 4. The photodetectors are assigned to each channel comprising an auxiliary array of some photodetectors within the matrix of photodetectors. Focused beam spots demultiplexed from the input light beam and deformed due to an abaxial aberration are projected in a scattered pattern onto the matrix of photodetectors, and detected by the respective auxiliary arrays of photodetectors which substantially accommodate the respective deformed beam spots). (Nakama teaches that the auxiliary arrays of photodetectors in an arbitrary configuration can desirably match the shape of the deformed beam spots. Since the auxiliary arrays of photodetectors can substantially accommodate all the projected deformed beam spots without missing any part thereof, they can achieve a low coupling loss (Column 6, line 33-39)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present system with the matrix of photodetectors, as taught by 
	However, the present combination still lacks the beam with a beam divergence of greater than 0.1 degrees.
	Britz et al. discloses the beam with a beam divergence of greater than 0.1 degrees (Fig. 4; Para. 30; a multiplexed optical signal is divided or split in signal splitter 124 to provide approximately half of the multiplexed optical signal in each path. From each end 126 of the dividing coupler, a multi-wavelength beam is launched and focused by optical system, such as a lens or lens and mirror system, 128 on a distant receiving light collector or telescope 130. The transmit telescope collimates the outgoing beams to a desired degree of divergence. The beam divergence of greater than 0.1 degree is shown in the figure). (Britz et al. teaches that this system provide a free space wavelength duplexed optical communication link that reduces the effects of fading (Para. 8)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to split the output multiplexed optical signal into two paths with desired degree of divergence, as taught by Britz et al., in the present combination in order to reduce the effects of fading in the free space optical communication link.
	Regarding claim 13, the present combination discloses the optical receiver of claim 12, as described and applied above, wherein the diffractive optic is a diffraction grating (Durant et al., Fig. 4; Column 4, line 28-33; diffraction grating 102 divides beam 98’ into beams 98a, 98b, 98c, and 98d, each of which contains a single wavelength of light. Diffraction grating 102 spatially separate the different wavelength channels).
	Regarding claim 16, the present combination discloses the optical receiver of claim 12, as described and applied above, wherein each of the optical detectors of the plurality of optical detectors is at most 9 microns in size (Nakama, Fig. Fig. 2A; Column 5, line 8-10 and line 29-30; the width Wy of the photodetectors 40 range from 0.2 p to 0.9, wherein the center-to-center distance p between photodetectors = 50 m).
	Regarding at most 9 microns in size, the present combination discloses the claimed invention except for the limitation at most 9 microns in size. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the size of the detector to at most 9 microns in size since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durant et al. (US6016212), Nakama (US6373606B1), and Britz et al. (US20030215176A1) in view of Barden et al. (Volume-phase holographic gratings and their potential for astronomical applications, 1999).
	Regarding claim 3, the present combination discloses the DBFSO system of claim 2, as described and applied above, wherein the optical receiver includes a demultiplexer configured to spatially separate the optical beam by wavelength into the plurality of optical carrier signals (Durant et al., Fig. 4; Column 4, line 28-33; diffraction grating 102 divides beam 98’ into beams 98a, 98b, 98c, and 98d, each .
	However, the present combination does not expressly disclose a holographic volume phase grating.
	Barden et al. discloses a holographic volume phase grating (Fig. 1; Page 1, Introduction; rather than being diffracted by surface-relief structures as in a surface grating, the light undergoes Bragg diffraction as it passes through the volume of a thin layer in which the refractive index is modulated. These volume-phase (VP) holographic gratings show promise for improved performance over classical, low-order, surface-relief gratings).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present combination to utilize the holographic volume phase grating, as taught by Barden et al., in the present combination because the volume-phase holographic gratings improves performance over classical, low-order, surface-relief gratings (Barden et al., Page 1, Introduction).
	Regarding claim 14, the present combination discloses the optical receiver of claim 13, as described and applied above. 
	However, the present combination does not expressly disclose a holographic volume phase grating.
	Barden et al. discloses a holographic volume phase grating (Fig. 1; Page 1, Introduction; rather than being diffracted by surface-relief structures as in a surface grating, the light undergoes Bragg diffraction as it passes through the volume of a thin layer in which the refractive index is modulated. These volume-phase (VP) holographic gratings show promise for improved performance over classical, low-order, surface-relief gratings).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present combination to utilize the holographic volume phase grating, as taught by Barden et al., in the present combination because the volume-phase holographic gratings improves performance over classical, low-order, surface-relief gratings (Barden et al., Page 1, Introduction).
Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durant et al. (US6016212), Nakama (US6373606B1), and Britz et al. (US20030215176A1) in view of Chen et al. (US6563977B1).
	Regarding claim 4, the present combination discloses the DBFSO system of claim 1, as described and applied above, wherein the optical receiver includes a demultiplexer (Durant et al., Fig. 4; Column 4, line 28-33; diffraction grating 102 divides beam 98’ into beams 98a, 98b, 98c, and 98d, each of which contains a single wavelength of light. Diffraction grating 102 spatially separate the different wavelength channels).
	However, the present combination does not expressly disclose demultiplexer with first and second diffractive optics configured to spatially separate the optical beam along two axes.
	Chen et al. discloses demultiplexer with first and second diffractive optics configured to spatially separate the optical beam along two axes (Fig. 8; Column 15, line 17-37; optical demultiplexer is shown, wherein the integrated assembly 94 includes: a first grating 96 and a second grating 98. The first and second groove distribution directions of the first and second gratings 96 and 98 are perpendicular to each other. The polarization insensitivity is achieved by providing the two gratings having groove directions which are orthogonal to each other in order to provide an effective rotation of the plane or polarization of beams passing through the assembly 94).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present combination with first and second diffractive gratings, as 
	Regarding claim 15, the present combination discloses the optical receiver of claim 12, as described and applied above. 
	However, the present combination does not expressly disclose demultiplexer includes first and second diffractive optics configured to spatially separate the optical beam along two axes.
	Chen et al. discloses demultiplexer includes first and second diffractive optics configured to spatially separate the optical beam along two axes (Fig. 8; Column 15, line 17-37; optical demultiplexer is shown, wherein the integrated assembly 94 includes: a first grating 96 and a second grating 98. The first and second groove distribution directions of the first and second gratings 96 and 98 are perpendicular to each other. The polarization insensitivity is achieved by providing the two gratings having groove directions which are orthogonal to each other in order to provide an effective rotation of the plane or polarization of beams passing through the assembly 94).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present combination with first and second diffractive gratings, as taught by Chen et al., in order to provide polarization insensitivity to the demultiplexed signal. (Chen et al., Column 15, line 34-37).
Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durant et al. (US6016212), Nakama (US6373606B1), and Britz et al. (US20030215176A1) in view of Takushima et al. (US20030063385A1).
	Regarding claim 6, the present combination discloses the DBFSO system of claim 1, as described and applied above, wherein the optical receiver includes a demultiplexer including a diffractive optic configured to spatially separate the optical beam by wavelength into the plurality of optical carrier signals (Durant et al., Fig. 4; Column 4, line 28-33; diffraction grating 102 divides beam 98’ into beams .
	However, the present combination does not expressly disclose an additional optic configured to split the optical carrier signals by polarization.
	Takushima et al. discloses an additional optic configured to split the optical carrier signals by polarization (Fig. 8; Para. 80; The polarization beam splitter 55a is a polarization separating element. When the multiplexer/demultiplexer 5 operates as an optical demultiplexer, the polarization beam splitter 55a polarizes and separates the incident light, i.e., the multi-wavelength light signal including 1 and 2, to emit a first light L1 and second light L2). (Takushima et al. teaches that the demultiplexer has a stable transmission characteristic regardless of the polarization status of the input light. In other words, the demultiplexer has a small polarization dependent loss (Para. 86)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the polarization beam splitters, as taught by Takushima et al., in the present combination in order to reduce the polarization dependent loss (Takushima et al., Para. 86).
	Regarding claim 17, the present combination discloses the optical receiver of claim 12, as described and applied above. 
	However, the present combination does not expressly disclose an additional optic configured to split the optical carrier signals by polarization.
	Takushima et al. discloses an additional optic configured to split the optical carrier signals by polarization (Fig. 8; Para. 80; The polarization beam splitter 55a is a polarization separating element. When the multiplexer/demultiplexer 5 operates as an optical demultiplexer, the polarization beam splitter 55a polarizes and separates the incident light, i.e., the multi-wavelength light signal including 1 and 2, to emit a first light L1 and second light L2). (Takushima et al. teaches that the demultiplexer has a stable transmission characteristic regardless of the polarization status of the input light. In other words, the demultiplexer has a small polarization dependent loss (Para. 86)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the polarization beam splitters, as taught by Takushima et al., in the present combination in order to reduce the polarization dependent loss (Takushima et al., Para. 86).
Claims 8-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durant et al. (US6016212), Nakama (US6373606B1), and Britz et al. (US20030215176A1) in view of Terai et al. (US20070172240A1).
	Regarding claim 8, the present combination discloses the DBFSO system of claim 1, as described and applied above, wherein the optical receiver includes a demultiplexer including a diffractive optic configured to spatially separate the optical beam by wavelength into the plurality of optical carrier signals (Durant et al., Fig. 4; Column 4, line 28-33; diffraction grating 102 divides beam 98’ into beams 98a, 98b, 98c, and 98d, each of which contains a single wavelength of light. Diffraction grating 102 spatially separate the different wavelength channels). 
	However, the present combination does not expressly disclose an array of optics between the diffractive optic and detector array, the array of optics configured to spatially spread the plurality of optical carrier signals.
	Terai et al. discloses an array of optics between the diffractive optic and detector array, the array of optics configured to spatially spread the plurality of optical carrier signals (Fig. 3; Para. 124; the WDM signal light W1 inputted to the input port Pin is separated into individual wavelengths by a grating G1 and irradiated to a MEMS (Micro Electro Mechanical System) mirror M1. While the lights reflected by the MEMS mirror M1 return to the grating G1, the MEMS mirror M1 is provided with movable mirrors M1-Mn corresponding to the individual wavelengths, so that by controlling the angles of the movable mirrors M1-Mn to change paths of reflected lights of the wavelengths, it is .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add MEMS mirror, as taught by Terai et al., in order to control the optical path of each demultiplexed wavelength to better alignment to the detector and to also provide the flexibility to direct each wavelength to any direction.
	Regarding claim 9, the present combination discloses the DBFSO system of claim 8, as described and applied above, wherein the array of optics is an array of mirrors (Terai et al., Fig. 3; the array of movable mirrors is shown).
	Regarding claim 19, the present combination discloses the optical receiver of claim 12, as described and applied above. 
	However, the present combination does not expressly disclose an array of optics between the diffractive optic and detector array, and configured to spatially spread the plurality of optical carrier signals.
	Terai et al. discloses an array of optics between the diffractive optic and detector array, and configured to spatially spread the plurality of optical carrier signals (Fig. 3; Para. 124; the WDM signal light W1 inputted to the input port Pin is separated into individual wavelengths by a grating G1 and irradiated to a MEMS (Micro Electro Mechanical System) mirror M1. While the lights reflected by the MEMS mirror M1 return to the grating G1, the MEMS mirror M1 is provided with movable mirrors M1-Mn corresponding to the individual wavelengths, so that by controlling the angles of the movable mirrors M1-Mn to change paths of reflected lights of the wavelengths, it is made possible to output the reflected lights of the wavelengths to an arbitrary output port Pout as a branched wavelength selected light D1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add MEMS mirror, as taught by Terai et al., in order to control the optical path of each demultiplexed wavelength to better alignment to the detector and to also provide the flexibility to direct each wavelength to any direction.
	Regarding claim 20, the present combination discloses the optical receiver of claim 19, as described and applied above, wherein the array of optics is an array of mirrors (Terai et al., Fig. 3; the array of movable mirrors is shown).
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durant et al. (US6016212), Nakama (US6373606B1), and Britz et al. (US20030215176A1) in view of Chang et al. (US5214527).
	Regarding claim 10, the present combination discloses the DBFSO system of claim 1, as described and applied above, wherein the plurality of optical detectors includes multiple detectors for each communication channel of the plurality of communication channels (Durant et al., Fig. 4; Column 5, line 7-8; each detector element 104a, 104b, 104c, and 104d receives data for a different channel).
	However, the present combination does not expressly disclose solid-state switching devices coupled to respective ones of the plurality of optical detectors, and by which the respective ones of the plurality of optical detectors are individually and separately selectable for connection to processing circuitry, and wherein the multiple detectors for each communication channel are individually and separately selectable so that in some instances at least some but not all of the multiple detectors are selected, and others of the multiple detectors are not utilized.
	Chang et al. discloses solid-state switching devices (Fig. 5; Fig. 1; the switch 12, wherein the switch 12 comprises semiconductor transistor as shown) coupled to respective ones of the plurality of optical detectors (Fig. 5; Fig. 1; Column 3, line 29-31; connected with each detector 10 is a switch 12 controlled by a separate control signal Ci), and by which the respective ones of the plurality of optical detectors are individually and separately selectable for connection to processing circuitry (Fig. 5; Fig. 1; Column 3, line 31-33; Column 2, line 67-Column 3, line 5; each switch 12 selectively applies a bias voltage supplied by a source of voltage Vdet to the selected detector 10. The control signals control which one of the photodetectors is enabled, e.g., by selective application of bias voltage to the detector. Because the other photo-detectors are turned off, only the output of the selected photo-detector is amplified), and wherein the multiple detectors for each communication channel are individually and separately selectable so that in some instances at least some but not all of the multiple detectors are selected, and others of the multiple detectors are not utilized (Fig. 5; Fig. 1; Column 2, line 67-Column 3, line 5; The control signals control which one of the photodetectors is enabled, e.g., by selective application of bias voltage to the detector. Because the other photo-detectors are turned off, only the output of the selected photo-detector is amplified).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the switching mechanism, as taught by Chang et al., in the present combination in order to turn on only the selected detectors and to deactivate unnecessary detectors to conserve energy and to reduce unwanted noise from the detectors that are not being used.
	Regarding claim 11, the present combination discloses the DBFSO system of claim 10, as described and applied above, wherein the others of the multiple detectors that are not utilized are connected to a low voltage or ground, or to a high voltage, by respective ones of the solid-state switching devices coupled to the others of the multiple detectors (Chang et al., Fig. 1; in an off state, the detector 10 is connected to the ground as shown).
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durant et al. (US6016212) in view of Britz et al. (US20030215176A1) and OPTEK Technology, Inc. (PIN Silicon Photodiode, 2016).
Regarding claim 21, Durant et al. discloses a diverged-beam, free space optical (DBFSO) communications system (Fig. 1) comprising: 
	an optical transmitter (Fig. 1; the optical transmitter with the telescope 32 is shown) configured to produce a plurality of optical carrier signals of respective wavelengths for a plurality of communication channels (Fig. 1; Column 2, line 51-54; the modulated optical outputs of light sources 14 are multiplexed together for free-space transmission to premises 60, where the signals for the different channels are demultiplexed. The telescope 32 transmits the wavelength multiplexed transmission signal to the telescope 38 as shown), combine the plurality of optical carrier signals into an optical beam (Fig. 1; Column 2, line 58-67; the multiplexer 15 couples the outputs of light sources 14 by optical fibers 18. The wavelength multiplexed output of multiplexer 16 is then provided to optical amplifier 22 to boost the optical signal power of the signal. The amplified output of optical amplifier 22 is provided on fiber 24, wherein the light beam exits optical fiber 24), and transmit the optical beam for propagation in free space (Fig. 1; Column 3, line 1-7; the light beam output at the fiber 24 is collimated by lens 26 which is coupled into telescope 32. Upon exiting telescope 32, beam 34 passes through free space (air) 36); and 
	an optical receiver (Fig. 1; the premise 60) configured to receive the optical beam propagating in free space (Fig. 1; Column 3, line 4-12; Upon exiting telescope 32, beam 34 passes through free space (air) 36 and enters the telescope 38. The beam splitter 44 directs multiplexed beam 42a into demultiplexer 46).
	However, Durant et al. in the instant embodiment does not expressly disclose spatially separate the optical beam by wavelength into the plurality of optical carrier signals, and convert the plurality of optical carrier signals into a respective plurality of electrical signals for the plurality of communication channels, the optical receiver including a plurality of optical detectors configured to convert the plurality of optical carrier signals into the respective plurality of electrical signals.
	In another embodiment Durant et al. discloses spatially separate the optical beam by wavelength into the plurality of optical carrier signals (Fig. 4; Column 4, line 28-33; diffraction grating 102 divides beam 98’ into beams 98a, 98b, 98c, and 98d, each of which contains a single wavelength of light. Diffraction grating 102 spatially separate the different wavelength channels), and convert the plurality of optical carrier signals into a respective plurality of electrical signals for the plurality of communication channels, the optical receiver including a plurality of optical detectors configured to convert the plurality of optical carrier signals into the respective plurality of electrical signals (Fig. 4; Column 5, line 7-8; each detector element 104a, 104b, 104c, and 104d receives data for a different channel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize diffraction grating to spatially separate the incoming wavelength multiplexed signal, as taught by another embodiment of Durant et al., in order to process data for multiple channels simultaneously (Durant et al., Column 5, line 11-12).
	However, the present combination still lacks the beam with a beam divergence of greater than 0.1 degrees.
	Britz et al. discloses the beam with a beam divergence of greater than 0.1 degrees (Fig. 4; Para. 30; a multiplexed optical signal is divided or split in signal splitter 124 to provide approximately half of the multiplexed optical signal in each path. From each end 126 of the dividing coupler, a multi-wavelength beam is launched and focused by optical system, such as a lens or lens and mirror system, 128 on a distant receiving light collector or telescope 130. The transmit telescope collimates the outgoing beams to a desired degree of divergence. The beam divergence of greater than 0.1 degree is shown in the figure). (Britz et al. teaches that this system provide a free space wavelength duplexed optical communication link that reduces the effects of fading (Para. 8)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to split the output multiplexed optical signal into two paths with desired degree of divergence, as taught by Britz et al., in the present combination in order to reduce the effects of fading in the free space optical communication link.
	However, the present combination does not expressly disclose optical detector having an acceptance angle greater than 0.1 degree.
	OPTEK Technology Inc. discloses optical detector having an acceptance angle greater than 0.1 degree (Page 1; Figure of OP913WSL is shown, wherein the OP913WSL photodiode has a flat lens with an acceptance half angle of 30 degrees. This large active area allows very low light level detection).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to use a photodiode with large active area, as taught by OPTEK Technology Inc., in order to allow very love level detection. Furthermore, one of ordinary skill in the art would have been motivated to use a photodiode because the photodiode is most commonly used photodetector.
	Regarding claim 22, the present combination discloses the DBFSO system of claim 21, as described and applied above, wherein the optical receiver includes a demultiplexer with a diffraction grating or a holographic volume phase grating configured to spatially separate the optical beam by wavelength into the plurality of optical carrier signals (Durant et al., Fig. 4; Column 4, line 28-33; diffraction grating 102 divides beam 98’ into beams 98a, 98b, 98c, and 98d, each of which contains a single wavelength of light. Diffraction grating 102 spatially separate the different wavelength channels).

(2) Response to Argument
The Appellant argues that “the finding that Durant in view of Nakama and Britz teaches a beam divergence of greater than 0.1 degree is factual error.” More specifically, the appellant states that “For the claimed beam divergence, the Examiner relies on FIG. 4 and para. [0030] of Britz. In the cited 
The examiner respectfully disagrees. First, the Appellant is wrongly relying on the insufficient description found in Wikipedia. Rather, it is well known in the art that a proper description is that “a collimated beam of light is a beam (typically a laser beam) which has a low beam divergence.” (see, RP Photonics Encyclopedia, https://www.rp-photonics.com/collimated_beams.html). This is why Britz et al., in Para. 30, states “the transmit telescope collimates the outgoing beams to a desired degree of divergence.” That is, although the telescope of Britz et al. collimates the outgoing beams, the resultant beams still have a certain degree of divergence. In other words, a “collimated beam” does not mean a beam with “zero divergence.” Rather, it means a beam with “low divergence.”
Secondly, contrary to the appellant’s argument, Fig. 4 clearly illustrates that the transmit telescope 120 transmits the diverged beams. As shown in the figure, the two light beams are transmitted from the transmit end 126. The beams are first input to the lens 128 where they are focused and sent to the telescope 130 (see, also Para.30). Fig. 4 clearly depicts that transmitted optical signals are diverged because the beams received at the receiving telescope 130 are superimposed. Notice that there is an overlapped area of the two diverged beams. If the two beams are non-diverged beams, as argued by the appellant, there should not be any overlap between the two beams. However, Fig. 4 shows that the receiving telescope receives the two beams that are overlapped at the center. This clearly indicates that the two transmitted beams are diverged beams. In other words, the telescope is collimating the input beam with certain degree of divergence. 


Next, the Appellant further argues that “The Examiner also finds that ‘[t]he beam divergence of greater than 0.1 degree is shown in [Fig. 4].’ Office Action of Jul. 21, 2020, p. 5. But Appellant submits it clearly does not illustrate a beam divergence greater than 0.1 degrees. Britz itself even discloses that the overlap between its outgoing beams is caused by dispersion of the beam, and not beam divergence. Britz, para. [0030].”

    PNG
    media_image2.png
    517
    1105
    media_image2.png
    Greyscale
However, the examiner respectfully disagrees. Fig. 4 of Britz et al. is reproduced below:

, is given by  = 2 arctan (y/x).

    PNG
    media_image3.png
    243
    695
    media_image3.png
    Greyscale

When measured, the length of y was found to be approximately 1.4 cm while the length of x was 13.2 cm. Taking these measurements into account, the beam divergence in the figure is approximately 12 degrees. Thus, Fig. 4 of Britz et al. clearly shows the output beams from the transmit telescope 120 have beam divergence greater than 0.1 degree. Furthermore, para. 30 of Britz et al. states “the transmit telescope collimates the outgoing beams to a desired degree of divergence…” In brief, contrary to the Appellant’s assertion, Britz et al. does teach the beam divergence greater than 0.1 degree.
Secondly, the appellant has clearly misunderstood Britz et al. The Para. 30 states as follows: “Although the transmit telescope collimates the outgoing beams to a desired degree of divergence, there will be some small dispersion of the beam that results in an overlap area.” Contrary to appellant’s argument, this description does not state nor does it provide support that the beam divergence is caused by dispersion of the beam. Rather, Britz et al. is explaining that the received beam in the overlap area has small dispersion. The divergence of the beam and the dispersion of the beam are two separate properties of the optical beam. The dispersion of the beam refers to the degrading of the signal because the various wavelength components of the signal have different propagation characteristics within the medium. And, divergence of beam simply refers to an angular measure of the increase in beam diameter. In other words, Britz et al. is explaining that there are degradation in the received signal 

Next, the appellant also argues: “Appellant further notes the Examiner concludes that it would have been obvious to modify Durant in view of Nakama, per Britz, to “reduce the effect of fading in the free space optical communication link… But Britz does not reduce the effects of fading by a beam divergence of at least 0.1 degrees. Instead, Britz reduces the effects of fading with redundant transmission beams and wavelengths.”
The examiner respectfully points out this argument is erroneous. First, the claim limitation does not require “reducing the effects of fading by a beam divergence of at least 0.1 degrees.” As the appellant agrees, the Britz et al. does reduce the effects of fading with redundant transmission beams, and thus, one of ordinary skill in the art would have been motivated to combine Britz et al. to the combination of Durant and Nakama. Furthermore, Britz et al. does require that the transmitted beams have desired degree of divergence in order for the receiving end may receive the superimposed beams (see, Para. 30).
Therefore, contrary to appellant’s assertion, one of ordinary skill in the art would have been motivated to combine the teaching of Britz et al. to the combination of Durant and Nakama in order to reduce the effects of fading.

Finally, the appellant argues for dependent claim 5 that “the finding that Durant in view of Nakama and Britz teaches each optical detector is at most 9 microns is legal error.” More specifically, the appellant argues that “The Examiner nonetheless simply concludes it would have been obvious to modify Durant in view of Nakama and Britz to include the requisite size ‘since such a modification would 
The examiner respectfully disagrees. As stated in the office action, Nakama teaches that the width of the photodetectors 40 range from 0.2 p to 0.9p, wherein the center-to-center distance p between photodetectors = 50 m. (see, Fig. Fig. 2A; Column 5, line 8-10 and line 29-30). These photodetectors perform the function of detecting optical signals. Now, the Appellant’s optical detector with at most 9 microns performs the same function of detecting the optical signal. That is, both detectors either 50 m in size or 9 microns in size perform same function. There is no evidence that the optical detector of 9 microns perform any other function than detecting the optical signal. As evident from the Appellant’s specification and his arguments, Appellant himself is unable to point out that his optical detector of 9 microns performs any other function than detecting the optical signal nor does he point out that there is an advantage over Nakama. Therefore, in the absence of the evidence that the optical detector of 9 microns performs different function or have an advantage other than detecting optical signal, this is mere change in size of a component. As the appellant rightly acknowledged a dimensional difference may not be patentable when the difference does not result in a performance difference.


Further, as the rejections of dependent claims 2-4, 6, 8-11, 13-17, 19-20, and 22 have been traversed based solely on their dependence on independent claims 1, 12, and 21, the Examiner maintains that the rejection of 2-4, 6, 8-11, 13-17, 19-20, and 22 are proper for the same reason as stated above.  
(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAI M LEE/Examiner, Art Unit 2636                                                                                                                                                                                                        
Conferees:
/KENNETH N VANDERPUYE/Supervisory Patent Examiner, Art Unit 2636                                                                                                                                                                                                        
/CHIEH M FAN/Supervisory Patent Examiner, Art Unit 2632  

                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.